DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 – 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘the copolyester’ is indefinite as it is unclear if the phrase refers to the copolyester of the upper layer or the lower layer. The terms ‘upper’ and ‘lower’ are indefinite as it is unclear what defines the directions ‘up’ and ‘low.’.

3.	Claims 4 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘golden’ is indefinite as its meaning is unclear

4.	Claims 15 and 18 – 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrases ‘medium end’ and ‘high end’ are indefinite as the meanings of the phrases are unclear.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.       Claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al (U.S. Patent No. 5,753,377) in view of Caldwell et al (U.S. Patent No. 6,323,271 B1). 
With regard to Claim 1, Takahashi et al disclose a polyester film (column 1, lines 4 – 9) comprising a layer ‘A’  and a layer ‘B’ (column 2, lines 8 – 15);  layer ‘A’ comprises a blend of, for example, a copolyester that is dimer acid – copolymerized polyethylene terephthalate and an additional resin that is polyethylene terephthalate or polyethylene naphthalate (column 2, lines 62 – 67)- and silica and titanium oxide, together in the amount of 0.01 to 50 wt% (column 9, lines 11 – 36); Takahashi et al fail to disclose the claimed amount of silica.
Caldwell et al teach the addition of silica to polyester in the amount of about 50 ppm to about 2,500 ppm for the purpose of obtaining polyester having improved processing characteristics and handling (column 2, lines 13 – 43).
It therefore would have been obvious to one of ordinary skill in the art to provide for silica in the amount of 50 ppm to about 2,500 ppm in order to obtain improved processing characteristics and handling as taught by Caldwell et al.  Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Caldwell et al additionally teach the addition of silica during the process of polymerization (production; column 2, lines 46 – 61). However, the claimed aspect of ‘in situ polymerization’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 2, a homogeneous mixture is not explicitly disclosed by Takahashi et al. However, it would have been obvious for one of ordinary skill in the art to provide for a mixture that comprises, in its entirety, copolyester that is dimer acid – copolymerized polyethylene terephthalate and an additional resin that is polyethylene terephthalate, therefore chemically, homogeneous, as a blend is disclosed.
With regard to Claims 3 – 6, the copolyester disclosed by Takahashi et al alternatively comprises isophthalic acid (column 2, lines 18 – 35).
With regard to Claims 7 – 8, the claimed layer thicknesses are not explicitly disclosed by Takahashi et al. However, the total thickness of the film is 3 – 50 m (column 8, lines 36 – 40) and the ratio of thickness of the layers is 1:10 to 10:1 (column 3, lines 5 – 20). Although the disclosed ranges of thickness are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claims 9 – 10, a melting point is disclosed by Takahashi et al that is a subtraction of 3 – 10 degrees Celsius from a melting point (column 3, lines 5 – 11) of preferably 246 to 260 degrees Celsius (column 3, lines 62 – 67). 
With regard to Claim 12, the film disclosed by Takahashi et al is laminated on the surface of a metal substrate (column 3, lines 5 – 15). A plate is therefore disclosed.
With regard to Claim 13, the metal disclosed by Takahashi et al is not especially limited (column 9, lines 52 – 53) and tin – free steel having the claimed thickness is disclosed in an example (column 11, lines 1 – 2). It would have been obvious for one of ordinary skill in the art to alternatively provide low – tin steel, as tin – free steel is disclosed in an example.
With regard to Claim 14, hot melt lamination is disclosed by Takahashi et al (coated; column 9, lines 50 – 51).
With regard to Claims 15 – 20, a beverage package is disclosed by Takakashi et al (metallic can; column 10, line 1 – 7).

7.       Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al (U.S. Patent No. 5,753,377) in view of Caldwell et al (U.S. Patent No. 6,323,271 B1) as evidenced by Oxenrider et al (U.S. Patent No. 3,398,121). 
Takahashi et al and Caldwell et al disclose a film as discussed above. A stretching temperature that is not greater than  100 degrees Celsius more than the glass trahsition temperature is disclosed by Takahashi et al (column 8, lines 65 – 67, column 9, lines 1 – 3). The claimed stretching temperature is not disclosed. However, Oxenrider et al disclose that polyesters having a glass transition temperature of over 200 degrees Celsius are known in the art (column 6, lines 10 – 15).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782